DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-3,5-7,9-12 and 14-15 are allowed.
Claim 1 is allowed primarily because prior art does not sufficiently teach or suggest the claimed invention as a whole with regard to the newly added limitation “wherein the preset analysis algorithm is a customized grayscale shadow”, which is described in detail at least on pg. 12, ll. 16 continued to pg. 13, ll. 4  and pg. 13, ll. 20 continued to pg. 15, ll. 24. In the exemplary closest prior art, Bliss and Wilson do not teach the differentiating limitation individually or in combination. it is rendered not obvious to modify the technique of Bliss in view of Wilson to achieve the differentiating limitation.
Claims 2-3,5-7,9-12 and 14-15 are allowed because they depend on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434. The examiner can normally be reached Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUEMEI ZHENG/             Primary Examiner, Art Unit 2693